       Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


United States of America, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03010-APM

v.                                                   HON. AMIT P. MEHTA
Google LLC,

                               Defendant.




State of Colorado, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03715-APM

v.                                                   HON. AMIT P. MEHTA
Google LLC,

                               Defendant.



                                    JOINT STATUS REPORT

        In accordance with the Court’s Minute Order issued on June 29, the parties in State

of Colorado v. Google LLC submit the following Joint Status Report to update the Court

on their progress concerning Plaintiff States’ data requests.

        The parties have continued to meet and confer on issues related to Plaintiff States’

data requests since the last status conference on June 29. In particular, the parties continue

to negotiate the production of a larger data sample in contemplation of a subsequent data

request from the Plaintiff States. The parties intend to continue the meet-and-confer

process next week and have committed to exchange additional information in the interest
       Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 2 of 14




of resolving or narrowing any points of dispute prior to the July 27 Joint Status Report.

Dated: July 14, 2021                        Respectfully submitted,

                                     By:    /s/ Joseph M. Conrad
                                            Joseph M. Conrad (NE #27174)
                                            Assistant Attorney General
                                            Nebraska Department of Justice
                                            Office of the Attorney General
                                            2115 State Capitol
                                            Lincoln, NE 68509
                                            Telephone: (402) 471-3840
                                            Email: joseph.conrad@nebraska.gov

                                            Attorney for Plaintiff State of Nebraska


                                            Jonathan B. Sallet, Special Assistant
                                            Attorney General (D.C. Bar No. 336198)
                                            Steven Kaufmann, Deputy Attorney General
                                            (D.C. Bar No. 1022365 inactive)
                                            Diane R. Hazel, First Assistant Attorney
                                            General (D.C. Bar No. 1011531 inactive)
                                            Matt Schock, Assistant Attorney General
                                            (D.C. Bar No. 1531265)
                                            Carla Baumel, Assistant Attorney General
                                            Colorado Office of the Attorney General
                                            1300 Broadway, 7th Floor
                                            Denver, CO 80203
                                            Tel: 720-508-6000
                                            Jon.Sallet@coag.gov
                                            Steve.Kaufmann@coag.gov
                                            Diane.Hazel@coag.gov
                                            Matt.Schock@coag.gov
                                            Carla.Baumel@coag.gov

                                            Counsel for Plaintiff Colorado


                                            William F. Cavanaugh , Jr.
                                            PATTERSON BELKNAP WEBB & TYLER LLP
                                            1133 Avenue of the Americas, Suite 2200
                                            New York, NY 10036-6710
                                            212-335-2793
                                            Email:wfcavanaugh@pbwt.com



                                               2
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 3 of 14




                            Counsel for Plaintiffs Colorado and
                            Nebraska


                            Brunn W. (Beau) Roysden III, Solicitor
                            General Michael S. Catlett, Deputy Solicitor
                            General Dana R. Vogel, Unit Chief Counsel
                            Christopher M. Sloot, Assistant Attorney
                            General
                            Arizona Office of the Attorney General 2005
                            North Central Avenue
                            Phoenix, Arizona 85004
                            Tel: (602) 542-3725
                            Dana.Vogel@azag.gov

                            Counsel for Plaintiff Arizona


                            Max Merrick Miller
                            Attorney General's Office for the State of
                            Iowa1305 East Walnut Street, 2nd Floor
                            Des Moines, IA 50319
                            (515) 281-5926
                            Max.Miller@ag.Iowa.gov

                            Counsel for Plaintiff Iowa


                            Elinor R. Hoffmann
                            John D. Castiglione
                            Morgan J. Feder
                            Office of the Attorney General of New York
                            28 Liberty Street, 21st Floor
                            New York, NY 10005 212-416-8513
                            elinor.hoffmann@ag.ny.gov
                            john.castiglione@ag.ny.gov
                            morgan.feder@ag.ny.gov

                            Counsel for Plaintiff New York


                            Jonathan R. Marx
                            Jessica Vance Sutton
                            North Carolina Department of Justice
                            114 W. Edenton St.
                            Raleigh, NC 27603
                            919-716-6000


                               3
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 4 of 14




                            Jmarx@Ncdoj.gov
                            jsutton2@ncdoj.gov

                            Counsel for Plaintiff North Carolina


                            Robert B. Harrell, Sr.
                            J. David McDowell
                            Jeanette Pascale
                            Christopher Dunbar
                            Office of The Attorney General & Reporter
                            P.O. Box 20207 Nashville, TN 37202
                            615-741-3519
                            david.mcdowell@ag.tn.gov
                            jenna.pascale@ag.tn.gov
                            chris.dunbar@ag.tn.gov
                            brant.harrell@ag.tn.gov

                            Counsel for Plaintiff Tennessee


                            Scott R. Ryther
                            Tara Pincock
                            Attorney General's Office Utah
                            160 E 300 S, Ste 5th Floor
                            PO Box 140874
                            Salt Lake City, UT 84114 801-366-0305
                            sryther@agutah.gov
                            tpincock@agutah.gov

                            Counsel for Plaintiff Utah


                            Jeff Pickett
                            Senior Assistant Attorney General
                            jeff.pickett@alaska.gov
                            State of Alaska, Department of Law
                            Office of the Attorney General
                            1031 W. Fourth Avenue, Suite 200
                            Anchorage, Alaska 99501
                            Tel: (907) 269-5100

                            Counsel for Plaintiff Alaska




                               4
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 5 of 14




                            Nicole Demers
                            State of Connecticut
                            Office of the Attorney General
                            165 Capitol Avenue, Ste 5000
                            Hartford, CT 06106
                            860-808-5202
                            nicole.demers@ct.gov

                            Counsel for Plaintiff Connecticut


                            Michael Andrew Undorf
                            Delaware Department of Justice
                            Fraud and Consumer Protection Division
                            820 N. French St., 5th Floor
                            Wilmington, DE 19801
                            302-577-8924
                            michael.undorf@delaware.gov

                            Counsel for Plaintiff Delaware


                            Catherine A. Jackson (D.C. Bar No.
                            1005415)
                            Elizabeth Gentry Arthur
                            David Brunfeld
                            Office of the Attorney General for the
                            District of Columbia
                            400 6th Street NW Washington, DC 20001
                            202-724-6514
                            catherine.jackson@dc.gov
                            elizabeth.arthur@dc.gov
                            david.brunfeld@dc.gov

                            Counsel for Plaintiff District of Columbia




                               5
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 6 of 14




                            Leevin Taitano Camacho,
                            Attorney General
                            Fred Nishihira, Chief,
                            Consumer Protection Division
                            Benjamin Bernard Paholke, Assistant
                            Attorney General
                            Office of the Attorney General of Guam
                            590 S. Marine Corps Drive, Suite 901
                            Tamuning, Guam 96913
                            Tel: (671)-475-3324
                            bpaholke@oagguam.org

                            Counsel for Plaintiff Guam


                            Rodney I. Kimura
                            Office of the Attorney General of Hawaii
                            Commerce & Economic Development
                            425 Queen Street
                            Honolulu, HI 96813
                            808-586-1180
                            rodney.i.kimura@hawaii.gov

                            Counsel for Plaintiff Hawaii


                            Brett DeLange
                            John K. Olson
                            Office of the Idaho Attorney General
                            Consumer Protection Division
                            954 W. State St., 2nd Fl.
                            PO Box 83720
                            Boise, ID 83720-0010
                            208-334-4114
                            brett.delange@ag.idaho.gov
                            john.olson@ag.idaho.gov

                            Counsel for Plaintiff Idaho




                               6
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 7 of 14




                            Blake Harrop
                            Joseph Chervin
                            Office of the Attorney General of Illinois
                            100 W. Randolph St.
                            Chicago, IL 60601
                            312-793-3891
                            bharrop@atg.state.il.us
                            jchervin@atg.state.il.us

                            Counsel for Plaintiff Illinois


                            Lynette R. Bakker
                            Office of the Attorney General of Kansas
                            Consumer Protection & Antitrust
                            120 S.W. 10th Avenue, Ste 2nd Floor
                            Topeka, KS 66612-1597
                            785-368-8451
                            lynette.bakker@ag.ks.gov

                            Counsel for Plaintiff Kansas


                            Christina M. Moylan
                            Office of the Attorney General of Maine
                            6 State House Station
                            Augusta, ME 04333-0006
                            207-626-8838
                            christina.moylan@maine.gov

                            Counsel for Plaintiff Maine


                            Schonette J. Walker Assistant Attorney
                            General
                            Deputy Chief, Antitrust Division
                            Gary Honick
                            Assistant Attorney General
                            Office of the Attorney General
                            200 St. Paul Place, 19th Floor
                            Baltimore, MD 21202
                            410-576-6480
                            swalker@oag.state.md.us


                               7
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 8 of 14




                            ghonick@oag.state.md.us

                            Counsel for Plaintiff Maryland

                            Matthew B. Frank, Assistant Attorney General
                            Antitrust Division
                            William T. Matlack, Assistant Attorney
                            General Chief, Antitrust Division
                            Michael B. MacKenzie, Assistant Attorney
                            General
                            Deputy Chief, Antitrust Division
                            Office of the Attorney General
                            One Ashburton Place, 18th Fl.
                            Boston, MA 02108
                            Tel: (617) 727-2200
                            Matthew.Frank@mass.gov
                            William.Matlack@mass.gov
                            Michael.Mackenzie@mass.gov

                            Counsel for Plaintiff Massachusetts


                            Justin Moor, Assistant Attorney General
                            445 Minnesota Street, Suite 1400
                            St. Paul, Minnesota 55101-2130
                            (651) 757-1060
                            justin.moor@ag.state.mn.us

                            Counsel for Plaintiff Minnesota


                            Marie W.L. Martin
                            Michelle Christine Newman
                            Lucas J. Tucker
                            Nevada Office of the Attorney General
                            Bureau of Consumer Protection
                            100 N. Carson Street Carson City, NV
                            89701
                            775-624-1244
                            mwmartin@ag.nv.gov
                            mnewman@ag.nv.gov
                            ltucker@ag.nv.gov

                            Counsel for Plaintiff Nevada




                               8
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 9 of 14




                            Brandon Garod
                            Office of Attorney General of New
                            Hampshire
                            33 Capitol Street
                            Concord, NH 03301
                            603-271-1217
                            brandon.h.garod@doj.nh.gov

                            Counsel for Plaintiff New Hampshire


                            Bryan Steven Sanchez
                            Isabella R. Pitt
                            Yale A. Leber
                            New Jersey Attorney General's Office
                            124 Halsey Street, 5th Floor
                            Newark, NJ 07102
                            239-822-6123
                            bryan.sanchez@law.njoag.gov
                            Isabella.pitt@law.njoag.gov
                            Yale.leber@law.njoag.gov

                            Counsel for Plaintiff New Jersey


                            Mark F. Swanson
                            Cholla Khoury
                            New Mexico Office of the Attorney General
                            408 Galisteo St.
                            Santa Fe, NM 87504
                            Tel: 505.490.4885
                            mswanson@nmag.gov
                            ckhoury@nmag.gov

                            Counsel for Plaintiff New Mexico




                               9
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 10 of 14




                             Parrell D. Grossman
                             Director
                             Elin S. Alm
                             Assistant Attorney General
                             Consumer Protection & Antitrust Division
                             Office of the Attorney General
                             1050 E. Interstate Ave., Suite 200
                             Bismarck, ND 58503
                             701-328-5570
                             pgrossman@nd.gov
                             ealm@nd.gov

                             Counsel for Plaintiff North Dakota


                             Beth Ann Finnerty
                             Mark Kittel
                             Jennifer Pratt
                             Office of The Attorney General of Ohio,
                             Antitrust Section
                             30 E Broad Street, 26th Floor
                             Columbus, OH 43215
                             614-466-4328
                             beth.finnerty@ohioattorneygeneral.gov
                             mark.kittel@ohioattorneygeneral.gov
                             jennifer.pratt@ohioattorneygeneral.gov

                             Counsel for Plaintiff Ohio


                             Caleb J. Smith
                             Assistant Attorney General
                             Consumer Protection Unit
                             Office of the Oklahoma Attorney General
                             313 NE 21st St
                             Oklahoma City, OK 73105
                             Tel: (405) 522-1014
                             Caleb.Smith@oag.ok.gov

                             Counsel for Plaintiff Oklahoma




                               10
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 11 of 14




                             Cheryl Hiemstra
                             Tim D. Nord
                             Oregon Department of Justice
                             1162 Court St NE
                             Salem, OR 97301
                             503-934-4400
                             cheryl.hiemstra@doj.state.or.us
                             tim.nord@doj.state.or.us

                             Counsel for Plaintiff Oregon


                             Tracy W. Wertz
                             Joseph S. Betsko
                             Norman W. Marden
                             Pennsylvania Office of Attorney General
                             Strawberry Square
                             Harrisburg, PA 17120
                             Tel: (717) 787-4530
                             jbetsko@attorneygeneral.gov
                             twertz@attorneygeneral.gov
                             nmarden@attorney general.gov

                             Counsel for Plaintiff Pennsylvania


                             Johan M. Rosa Rodríguez
                             Assistant Attorney General
                             Antitrust Division
                             Puerto Rico Department of Justice
                             PO Box 9020192
                             San Juan, Puerto Rico 00902-0192
                             Tel: (787) 721-2900, ext. 1201
                             jorosa@justicia.pr.gov

                             Counsel for Plaintiff Puerto Rico


                             Steven N. Provazza
                             Rhode Island Office of the Attorney General
                             150 South Main Street
                             Providence, RI 02903
                             Tel: (401) 274-4400


                               11
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 12 of 14




                             sprovazza@riag.ri.gov

                             Counsel for Plaintiff Rhode Island


                             Yvette K. Lafrentz
                             Office of The Attorney General of South
                             Dakota
                             1302 E. Hwy 14, Suite1
                             Pierre, SD 57501
                             605-773-3215
                             yvette.lafrentz@state.sd.us

                             Counsel for Plaintiff South Dakota


                             Ryan G. Kriger
                             Office of The Attorney General of Vermont
                             109 State St.
                             Montpelier, VT 05609
                             802-828-3170
                             ryan.kriger@vermont.gov

                             Counsel for Plaintiff Vermont


                             Sarah Oxenham Allen
                             Tyler Timothy Henry
                             Office of the Attorney General of Virginia
                             Antitrust Unit/Consumer Protection Section
                             202 N. 9th Street
                             Richmond, VA 23219
                             804-786-6557
                             soallen@oag.state.va.us
                             thenry@oag.state.va.us

                             Counsel for Plaintiff Virginia


                             Amy Hanson
                             Washington State Attorney General
                             l 800 Fifth Avenue, Suite 2000
                             Seattle, WA 98104
                             206-464-5419
                             amy.hanson@atg.wa.gov

                             Counsel for Plaintiff Washington


                               12
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 13 of 14




                             Douglas Lee Davis
                             Tanya L. Godfrey
                             Office of Attorney General
                             State of West Virginia
                             P.O. Box 1789
                             812 Quarrier Street, 1st Floor
                             Charleston, WV 25326
                             304-558-8986
                             doug.davis@wvago.gov
                             tanya.l.godfrey@wvago.gov

                             Counsel for Plaintiff West Virginia


                             Benjamin Mark Burningham
                             Amy Pauli
                             Wyoming Attorney General's Office
                             2320 Capitol Avenue
                             Kendrick Building Cheyenne, WY 82002
                             (307) 777-6397
                             ben.burningham@wyo.gov
                             amy.pauli@wyo.gov

                             Counsel for Plaintiff Wyoming


                             WILLIAMS & CONNOLLY LLP

                             By: /s/ John E. Schmidtlein
                             John E. Schmidtlein (D.C. Bar No. 441261)
                             Benjamin M. Greenblum (D.C. Bar No.
                             979786)
                             Colette T. Connor (D.C. Bar No. 991533)
                             725 12th Street, NW
                             Washington, DC 20005
                             Tel: 202-434-5000
                             jschmidtlein@wc.com
                             bgreenblum@wc.com
                             cconnor@wc.com




                               13
Case 1:20-cv-03010-APM Document 158 Filed 07/14/21 Page 14 of 14




                             WILSON SONSINI GOODRICH & ROSATI P.C.
                             Susan A. Creighton (D.C. Bar No. 978486)
                             Franklin M. Rubinstein (D.C. Bar No.
                             476674)
                             Wendy W.H. Waszmer
                             1700 K St, NW
                             Washington, DC 20006
                             Tel: 202-973-8800
                             screighton@wsgr.com
                             frubinstein@wsgr.com
                             wwaszmer@wsgr.com

                             ROPES & GRAY LLP
                             Mark S. Popofsky (D.C. Bar No. 454213)
                             2099 Pennsylvania Avenue, NW
                             Washington, DC 20006
                             Tel: 202-508-4624
                             Mark.Popofsky@ropesgray.com

                             Counsel for Defendant Google LLC




                               14
